                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BECTON, DICKINSON AND COMPANY
and CELLULAR RESEARCH, INC.,                          C.A. No. 18-1800-RGA

         Plaintiffs,
                                                      JURY TRIAL DEMANDED
         v.

10X GENOMICS, INC.

         Defendant.



 DEFENDANT 10X GENOMICS’S MOTION TO DISMISS PURSUANT TO FEDERAL
                 RULE OF CIVIL PROCEDURE 12(b)(6)

         Defendant 10X Genomics, Inc. (“10X”) hereby moves the Court for an order to partially

dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). The specific

grounds for this motion are contained in the Opening Brief filed herewith and any other materials

which may in the future be filed in support of this motion.


OF COUNSEL:                                         /s/ Frederick L. Cottrell, III
                                                    Frederick L. Cottrell, III (#2555)
Matthew D. Powers                                   Jason J. Rawnsley (#5379)
(pending admission pro hac vice)                    Alexandra M. Ewing (#6407)
Robert L. Gerrity                                   RICHARDS, LAYTON & FINGER, P.A.
(pending admission pro hac vice)                    One Rodney Square
Daniel M. Radke                                     920 North King Street
(pending admission pro hac vice)                    Wilmington, DE 19801
TENSEGRITY LAW GROUP, LLP                           (302) 651-7705
555 Twin Dolphin Drive, Suite 650                   cottrell@rlf.com
Redwood Shores, CA 94065                            rawnsley@rlf.com
Telephone:     (650) 802-6000                       ewing@rlf.com
matthew.powers@tensegritylawgroup.com
robert.gerrity@tensegritylawgroup.com               Attorneys for Defendant 10X Genomics, Inc.
daniel.radke@tensegritylawgroup.com

Date: January 18, 2019


                                                1
RLF1 20674463v.1
